DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 34 is objected to because of the following informalities:  In Claim 34, the abbreviation “LVT” should be placed in parentheses and preceded by the full term “Luxury Vinyl Tiles.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “arranged in a raster pattern with pre-determined distances between the wear resistant particles.” The limitation is indefinite as ambiguous, because it is not clear what Applicant means by “raster pattern” and there is more than one definition. A definition of “raster” includes “a rectangular pattern of lines that an electron beam follows on a television or computer screen” or “a type of computer image that is based on a rectangular grid (= pattern of lines and columns) of pixels (= small dots)” << https://dictionary.cambridge.org/us/dictionary/english/raster >>. It is not clear whether by “raster pattern,” inventor intends arranging wear particles in a regular grid in a on a rectangular grid, which is a pattern of lines and columns. Figure 1b of inventor’s specification show a pattern resembling what one might expect of a raster pattern -- apparently regular spacings of particles along rows and columns. Fig. 1d shows an example of a raster pattern broken up by embossed portions 17a and 17b (Specification, p. 11, lines 20-14). However, in dependent Claim 20 the further limitation “wear resistant particles are evenly arranged in at least a first portion of the surface” casts doubt on whether “evenly arranged” is in the definition of “raster pattern,” since dependent claim 20 seems to treat “evenly arranged” as a further limitation of “raster pattern” and not as part of its definition. Likewise, Claim 21 varies distances of particles by portions of the surface, making it unclear at what point a raster pattern of varying distances in various portions should not actually be considered a raster pattern. Again in Claim 23, the limitation “wear resistant particles are spaced from each other” makes it unclear what a “raster pattern” in Claim 19 is, since one would have expected that a raster pattern would have by definition required spaced apart wear resistant particles, not requiring a further limitation in a dependent claim to space particles apart from each other. In Claim 33 the limitation that wear resistant particles are arranged in a wood grain or a stone pattern makes it unclear what is considered a raster pattern. Examiner considers the limitation “raster pattern” to include EITHER the interpretation of a pattern based on a grid of regularly spaced rows and columns as in an array of “pixels” on which wear resistant particles may be placed apart from each other; by this definition, the wear resistant particles are NOT arranged in a raster pattern, but rather are deposited on a grid of regularly-spaced “pixels” OR the literal interpretation that wear resistant particles are arranged in a raster pattern, which requires regular spacings along rows and columns.
	Claim 20 recites the limitation “wear resistant particles are evenly arranged in at least a first portion of the surface.” The limitation is indefinite, because it is not clear what “evenly arranged” means 
	Claim 21 recites the limitation “at a first portion of the surface, the wear resistant particles are arranged with a first pre-determined distance between each other, and at a second portion of the surface, the wear resistant particles are arranged with a second pre-determined distance between each other, said second pre-determined distance exceeding said first pre-determined distance.” The limitation is indefinite, because it is not clear what this means in light of the claim also requiring the wear resistant particles be arranged in a raster pattern. Examiner considers the limitation to include either the interpretation that there are two different raster patterns or that the particles are deposited according to a raster grid of evenly spaced regions like “pixels,” but not themselves arranged in a raster pattern.
	Claim 26 recites the limitations “content of wear resistant particles is higher in the upper surface portion.” The limitation is indefinite as ambiguous, because it is not clear what is meant by “content of wear resistant particles,” whether it means, for example, that there are more wear resistant particles in an upper surface (e.g. same density by upper surface has a greater density), or there is a greater density of wear resistant particles in an upper surface, or the wear resistant particles themselves have a higher content (e.g. bigger, denser particles, etc.). Examiner considers the limitation to include any of the previous interpretations and any other reasonable interpretations.
Claim 27 recites the limitations “content of wear resistant particles is higher in an edge portion.” The limitation is indefinite as ambiguous, because it is not clear what is meant by “content of wear resistant particles,” whether it means, for example, that there are more wear resistant particles in an edge surface (e.g. same density by upper surface has a greater density), or there is a greater density of wear resistant particles in an edge portion, or the wear resistant particles themselves have a higher e.g. bigger, denser particles, etc.). Examiner considers the limitation to include any of the previous interpretations and any other reasonable interpretations.
	Claim 33 recites the limitation “wear resistant particles are arranged in a wood grain or a stone pattern.” It is not clear what is meant by wear resistant particles being arranged both in a wood grain or a stone pattern and also in a raster pattern, which requires a grid of evenly spaced points (e.g. pixels). Examiner considers the limitation to include the interpretation that wear resistant particles are arranged in a wood grain or a stone pattern using a raster grid (e.g. via a raster scan).
	Claims 20-34 are rejected as depending from rejected claims.
Allowable Subject Matter
Claims 19-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Pervan et al. (US 2011/ 0250404) is considered the closest prior art of record. Pervan et al. (US ‘404) teach a panel with a decorative surface comprising a pattern of wear resistant particles, wherein the wear resistant particles are arranged in a pattern on a print pattern (Claim 1; [0187]). US’404 fails to teach or suggest a decorative surface comprising a pattern of wear resistant particles arranged in a raster pattern with pre-determined distances between wear resistant particles or depositing them by a raster scan.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712